Case 5:20-cv-07668-BLF Document 9-1 Filed 11/19/20 Page 1 of 4




                EXHIBIT A
Case 5:20-cv-07668-BLF Document 9-1 Filed 11/19/20 Page 2 of 4




                                                                 Exhibit A
Case 5:20-cv-07668-BLF Document 9-1 Filed 11/19/20 Page 3 of 4




                                                                 Exhibit A
Case 5:20-cv-07668-BLF Document 9-1 Filed 11/19/20 Page 4 of 4




                                                                 Exhibit A
